       Case 1:20-cv-00054-RH-GRJ Document 1 Filed 03/01/20 Page 1 of 10



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF FLORIDA
                               GAINESVILLE DIVISION

                                            CASE NO:

JESSE HIEBLER, on behalf of himself and
all others similarly situated,

       Plaintiff(s),

       v.

AK SECURITY SERVICES, LLC,

       Defendant.

                                      /

                  COLLECTIVE ACTION COMPLAINT FOR DAMAGES
                         AND DEMAND FOR JURY TRIAL

       Plaintiff, JESSE HIEBLER (“Plaintiff”), pursuant to 29 U.S.C. 216(b), files the following

Collective Action Complaint for Damages and Demand for Jury Trial against Defendant, AK

SECURITY SERVICES, LLC (“Defendant”), on behalf of himself, and all others similarly

situated, and alleges:

                                          INTRODUCTION

   1. Defendant has misclassified Plaintiff and hundreds of similarly situated security guards as

       independent contractors in order to avoid federal wage obligations under the Fair Labor

       Standards Act (“FLSA”). As a result of the intentional misclassification of its employees,

       Defendant has deprived Plaintiff, and all other similarly situated security guards, of federal

       overtime compensation during certain periods of their employment. This is a collective

       action arising under 29 U.S.C. §§ 201-216, to recover all unpaid wages owed to Plaintiff,
   Case 1:20-cv-00054-RH-GRJ Document 1 Filed 03/01/20 Page 2 of 10



   and those similarly situated to Plaintiff, during the course of their employment, and to

   recover attorney’s fees and costs incurred in the prosecution of these claims.

                                          PARTIES

2. During all times material hereto, Plaintiff was a resident of Alachua County, Florida, over

   the age of 18 years, and otherwise sui juris.

3. During all times material hereto, Defendant, was a Florida limited liability company

   located and transacting business throughout the State of Florida, including Alachua

   County, Florida, within the jurisdiction of this Honorable Court.

4. During all times material hereto, Defendant, was vested with ultimate control and decision-

   making authority over the hiring, firing, pay practices for Defendant, during the relevant

   time period.

5. Defendant was Plaintiff’s employer, as defined by 29 U.S.C. § 203(d), during all times

   pertinent to the allegations herein.

                            JURISDICTION AND VENUE

6. All acts and omissions giving rise to this dispute took place throughout the entire State of

   Florida. Defendant operates offices in Fort Lauderdale, Gainesville, Orlando, Tallahassee,

   and Tampa. Defendant further serves other areas of Florida including Miami, Ocala,

   Orange Park, St. Augustine, Vero Beach, West Palm Beach, and other cities and suburban

   locations.

7. Defendant also operates offices in Atlanta, Georgia, and serves other areas throughout the

   State of Georgia including Alpharetta, Athens, Buford, Conyers, Douglasville, Duluth,

   Lawrenceville, Marietta, Valdosta, and other cities and suburban locations.




                                             2
         Case 1:20-cv-00054-RH-GRJ Document 1 Filed 03/01/20 Page 3 of 10



      8. Defendant further operates offices in San Antonio, Texas, and serves other areas

         throughout the State of Texas, including Austin, Houston, Dallas, and other cities and

         suburban locations.

      9. Defendant regularly transacts business in Alachua County, Florida, and required Plaintiff

         to work in Alachua County, and jurisdiction is therefore proper within the Northern District

         of Florida pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. §§ 1331 and 1337.

      10. Venue is proper within the Northern District of Florida pursuant to 29 U.S.C. § 216(b) and

         28 U.S.C. § 1391(b).

                                    GENERAL ALLEGATIONS

      11. Defendant began operating in the State of Florida in 2007.

      12. Defendant advertises itself throughout Florida, Georgia, and Texas, as an “East Coast

         Regional Protection Agency which was established in 2004 and engaged in patrolling and

         security   related    services   serving   states   of   Florida   and    Georgia.”       See

         www.aksecurityservices.com/about.

      13. According to its own website, Defendant claims the following:

                 A.K. Security is proud to hire our country’s veterans and retired
                 public service figures.

Id.

      14. Defendant emphasizes the fact that it hires military veterans in an attempt to portray itself

         as a pillar of the community. This is not the case. Defendant has engaged in a consistent

         pattern of egregiously exploiting its employees (including the military veterans it uses as a

         marketing ploy) by failing to properly compensate these employees under federal law.

      15. The website for Defendant further states the following:




                                                    3
         Case 1:20-cv-00054-RH-GRJ Document 1 Filed 03/01/20 Page 4 of 10



                  A.K. Security is committed to satisfying our clients and we are
                  constantly looking for ways to improve the personnel experience by
                  continuing to educate in public safety. Our clients include high
                  profile individuals and large management groups who request
                  bodyguard services, HUD Housing projects, Retail security
                  operations, Hotel security, Alarm Responses, as well as ATM
                  responses for one of the country’s largest ATM dispatch centers.
                  We also provide TWIC and MARSEC (Maritime Security) certified
                  personnel for ports throughout the states of Florida and Georgia
                  (both cargo and passenger ships).

Id.

      16. Defendant employs security officers such as Plaintiff throughout Florida, Georgia, and

         Texas.

      17. Defendant provides security services to various clients throughout Florida, Georgia, and

         Texas, such as Liberty Health Sciences, Verizon Wireless, Gucci, Target, GAP, Apple,

         Kenneth Cole, Tommy Bahama, TJ Maxx, Sunglass Hut, Sears, Sam’s Club, Ross, Red

         Lobster, Pottery Barn, Express, Disney Store, Victoria’s Secret, Kay Jewelers, Olive

         Garden, Petco, Old Navy, Lucky Brand, Chico’s, Aeropostale, Zales, Honeybaked Ham,

         AutoZone, Harbor Freight Tools, Fossil, Joann Fabric and Craft Stores, Forever 21, Crazy

         8, Coach, Calvin Klein, Charming Charlie, BJ’s, Burlington Coat Factory, Bed Bath &

         Beyond, BCBG Maxazria, Bath & Body Works, PetSmart, Abercrombie & Fitch, Hollister,

         White House | Black Market, Bahama Breeze, True Religion, Michael Kors, Carter’s,

         Claire’s, GameStop, Staples, Oakley, Men’s Warehouse, Mayors, Lacoste, Joseph A.

         Bank, Best Buy, J. Crew, Skechers, Gymboree, Famous Footwear, DressBarn, Dick’s

         Sporting Goods, Dillard’s, Clark’s, Cache, Brooks Brothers, Brighton, Bebe, Barnes &

         Noble, Banana Republic, Aldo, Ann Taylor, and American Eagle.

      18. Defendant is not exempt from coverage under the Fair Labor Standards Act (“FLSA”).




                                                  4
   Case 1:20-cv-00054-RH-GRJ Document 1 Filed 03/01/20 Page 5 of 10



19. Plaintiff, and all other similarly situated individuals, are non-exempt employees of the

   Defendant under the FLSA.

                                  FLSA COVERAGE

20. Defendant is covered under the FLSA through enterprise coverage, as Defendant was

   engaged in interstate commerce during all pertinent times in which Plaintiff was employed.

   More specifically, Defendant’s business and Plaintiffs’ work for Defendant affected

   interstate commerce because the materials and goods that Plaintiff used on a constant

   and/or continuous basis moved through interstate commerce prior to or subsequent to

   Plaintiff’s use of the same.

21. During his employment with Defendant, the Plaintiff, and all other similarly situated

   employees, handled and worked with various goods and/or materials that have moved

   through interstate commerce, including, but not limited to: security uniforms, security

   badges, firearms, telephones, cellular telephones, paper, pens, computer equipment, office

   furniture, flashlights, and automobiles.

22. Defendant also regularly employed two (2) or more employees for the relevant time period,

   who handled goods or materials similar to those goods and materials handled by Plaintiff,

   or regularly and recurrently used the instrumentalities of interstate commerce, or the mails,

   thus making Defendant’s business an enterprise covered by the FLSA.

23. Plaintiff, himself, was regularly and recurrently engaged in using the instrumentalities of

   commerce such that he is subject to individual coverage under the FLSA.

24. Upon information and belief, Defendant grossed or did business in excess of $500,000.00

   during the years of 2017, 2018, 2019, and is expected to gross in excess of $500,000.00 in

   2020.




                                              5
   Case 1:20-cv-00054-RH-GRJ Document 1 Filed 03/01/20 Page 6 of 10



                          EMPLOYMENT RELATIONSHIP

25. Plaintiff was hired as a non-exempt employee of Defendant within the meaning of the

   FLSA and began working as a non-exempt employee for Defendant in July 2019.

26. Defendant maintained control over the day-to-day operations of the company, including

   the payroll policies, hiring, firing, and scheduling duties.

27. Defendant controlled the company’s payroll practices and was vested with ultimate

   decision-making authority over aspects of Plaintiff’s and other similarly situated

   employees’ employment.

28. Defendant treats all of its security officers uniformly throughout the country, in that the

   economic reality of Plaintiff’s, and all other similarly situated employees’ relationship with

   Defendant demonstrate that Plaintiff and putative class members were economically

   dependent upon Defendant for their work.

29. Defendant controlled the nature and degree of the work performed by Plaintiff and

   similarly situated individuals.

30. Plaintiff, and similarly situated individuals, did not have an opportunity for profit or loss

   outside of their employment with Defendant.

31. Plaintiff, and similarly situated individuals, were not required to invest in a substantial

   amount of equipment or materials required for the job duties and responsibilities. To the

   contrary, Defendant supplied and provided Plaintiff, and similarly situated individuals,

   with a uniform that they were required to wear on every single shift Defendant assigned.

32. Plaintiff, and similarly situated individuals, were not required to possess any special skill

   that would outweigh any other factor in determining they were employees of Defendant as

   opposed to independent contractors.




                                              6
   Case 1:20-cv-00054-RH-GRJ Document 1 Filed 03/01/20 Page 7 of 10



33. Defendant’s own written policies establish that it maintained a significant degree of control

   over Plaintiff and similarly situated security guards.

34. Plaintiff, and similarly situated individuals, were employed by Defendant for long periods

   of time (i.e. more than 6 months) which demonstrated a permanent working relationship.

35. Plaintiff, and similarly situated individuals, performed duties and responsibilities for

   Defendant that were essential and integral to the Defendant’s business.

36. Plaintiff, and similarly situated individuals, were economically dependent upon Defendant

   during their respective employment periods.

37. Plaintiff and similarly situated individuals, were regularly required to work in excess of

   forty (40) hours per week without being compensated time-and-a-half their regular hourly

   rate for this overtime work.

                      PLAINTIFF’S WORK FOR DEFENDANT

38. Plaintiff was paid on an hourly basis at the regular hourly rate of $12.50 per hour.

39. During the relevant employment period, Plaintiff was required to work an average of sixty

   (60) hours per week.

40. Defendant failed to keep or maintain adequate time records for Plaintiff and other similarly

   situated individuals.

41. Plaintiff worked for Defendant from on or about July 2019, through at least November

   2019, when he voluntarily resigned from his employment.

42. Plaintiff was only compensated $12.50 per hour for each of the sixty (60) hours worked

   each week during his employment.




                                             7
   Case 1:20-cv-00054-RH-GRJ Document 1 Filed 03/01/20 Page 8 of 10



43. Defendant failed to pay plaintiff, and similarly situated security guards, one-and-one-half

   times their regular hourly rate for any hours worked in excess of forty (40) in any given

   workweek.

44. Accordingly, during this initial employment period, Plaintiff (and every security guard

   throughout the United States) is owed half-time his regular hourly rate in the amount of

   $6.25 per hour for twenty (20) hours per week for his entire employment period.

45. In total, during the employment period, Plaintiff is entitled to recover $125.00 per week in

   unliquidated damages.

46. However, Defendant’s actions were intentional and/or willful and Plaintiff is therefore

   entitled to an additional amount of liquidated (double) damages.

47. Overtime payments to Plaintiff and similarly situated individuals remain due and owing.

48. Defendant was either recklessly indifferent as to the overtime requirements under federal

   law, or, in the alternative, intentionally violated federal law so that the Defendant could

   avoid having to pay Plaintiff his lawful (and hard-earned) wages.

49. During Plaintiff’s employment, Defendant maintained full control, direction, and

   discretion over the work responsibilities, pay practices, schedule, and duties performed by

   Plaintiff.

50. During the Plaintiff’s employment period, Defendant was improperly classifying and

   compensating Plaintiff, and similarly situated individuals, as independent contractors

   instead of employees.

51. Plaintiff, and all others similarly situated, were not independent contractors and should not

   have been compensated as such.




                                             8
       Case 1:20-cv-00054-RH-GRJ Document 1 Filed 03/01/20 Page 9 of 10



   52. Defendant failed to ever cure these violations of federal law and continued to treat and

       compensate Plaintiff and all other similarly situated individuals as independent contractors

       thus requiring Plaintiff, and others similarly situated, to incur additional tax penalties from

       the IRS.

   53. As a result of these violations of federal law, Plaintiff has had to retain the undersigned

       counsel to prosecute these claims and is therefore entitled to an award of reasonable

       attorney’s fees and costs under the FLSA.

   COUNT I - FEDERAL OVERTIME WAGE LAW VIOLATIONS – 29 U.S.C. § 207
                        (COLLECTIVE ACTION)

   54. Plaintiff re-avers and re-alleges Paragraphs 1 through 53 above, as though fully set forth

       herein.

   55. Plaintiff alleges this action pursuant to the Fair Labor Standards Act, 29 U.S.C. 216(b).

   56. Plaintiff, and the putative class, are entitled to: (i) half-time overtime wages; and (iii)

       liquidated damages pursuant to the FLSA.

   57. Plaintiff brings his federal overtime claim against Defendant as a collective action pursuant

       to 29 U.S.C. 216(b), on behalf of a putative class (the “Class”), defined as follows:

                      All Security Officers hired by Defendant, AK
                      SECURITY SERVICES LLC, in the United States
                      within the past three (3) years, whom were classified as
                      an independent contractor by Defendant and required to
                      work in excess of forty (40) hours per week.

   58. Plaintiff seeks recovery of damages as referenced above and further seeks interest, costs,

       and attorneys’ fees pursuant to 29 U.S.C. 216(b).

   WHEREFORE, Plaintiff, JESSE HIEBLER, demands judgment against Defendant, AK

SECURITY SERVICES LLC, and respectfully requests that he be awarded the following relief:

(a) unliquidated damages to be paid by the Defendant; (b) liquidated damages to be paid by the



                                                 9
      Case 1:20-cv-00054-RH-GRJ Document 1 Filed 03/01/20 Page 10 of 10



Defendant; (c) reasonable attorney’s fees and costs to be paid by the Defendant; and any and all

such further relief as may be deemed just and reasonable under the circumstances.

                                  DEMAND FOR JURY TRIAL

          Plaintiff, JESSE HIEBLER, hereby requests and demands a trial by jury on all appropriate

claims.

          Dated this 1st day of March 2020.

                                                      Respectfully Submitted,

                                                      USA EMPLOYMENT LAWYERS –
                                                      JORDAN RICHARDS, PLLC
                                                      805 East Broward Blvd. Suite 301
                                                      Fort Lauderdale, Florida 33301
                                                      Ph: (954) 871-0050
                                                      Counsel for Plaintiff

                                                      By: /s/ Jordan Richards
                                                      JORDAN RICHARDS, ESQUIRE
                                                      Florida Bar No. 108372
                                                      jordan@jordanrichardspllc.com
                                                      melissa@jordanrichadrspllc.com
                                                      jake@jordanrichardspllc.com


                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on this 1st of

March 2020.

                                                             By: /s/ Jordan Richards, Esquire
                                                             JORDAN RICHARDS, ESQ.
                                                             Florida Bar No. 108372


                                         SERVICE LIST:




                                                 10
